DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 34 is drawn to a compound of formula IIIA (i.e. a free oxime compound), while claim 20 is drawn to a compound of formula III (i.e. an oxime ester compound).  In other words, the compound of claim 34 is a precursor of the compound of claim 20, not a further limiting embodiment.  Therefore, claim 32 does not further limit claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 101921184 (CN ‘184).
	CN ‘184 discloses aromatic ketone compounds of Formula VI useful as photoinitiators, wherein these compounds comprise carbazol groups linked by together via the N atoms of their respective carbazol moieties.  See the abstract; Formula (VI) on page 3 of CN ‘184, and claim 6 of the computer-generated translation.  Specific examples of these compounds are set forth in paragraphs [0070] and [0245] of CN ‘184.  As set forth in abstract and claim 6 of the computer-generated translation, R6 of Formula (VI) [corresponding to R14 of the present invention] is independently linear or branched C1-C20 alkyl, phenyl, or C1-C20 alkyl-substituted phenyl.  However, the exemplified compounds of CN ‘184 are directed to embodiments wherein R6 is linear or branched C1-C20 alkyl, as opposed to the alternatively taught phenyl or C1-C20 alkyl-substituted phenyl (corresponding to the optionally substituted C6 aryl moiety of the present invention).  Additionally, with respect to claims 23-37, the Examine takes Official Notice that it is well-known ion the art to utilize oxime ester photoinitiators in photopolymerizable composition comprising an ethylenically unsaturated polymerizable compound and various additives, including pigments, dispersants, photosensitizers, and/or binder polymers for producing color filters.  
	It would have been obvious to one skilled in the requisite art to select either phenyl or alkyl-substituted phenyl the R6 group of Formula VI of CN ‘184 (corresponding to R14 of the present invention) in the exemplified compounds comprising two carbazol groups linked by together via the N atoms of 6  group in the compounds of Formula VI useful as effective photoinitiators.

4.	Claims 20-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0086881 to Matsumoto et al. (Matsumoto).
Matsumoto discloses specific oxime ester compounds which have at least two oxime ester groups as substituents on the polyaromatic systems, including heterocycles, and their use as photoinitiators in photopolymerizable compositions.  See the abstract, and paragraph [0001].  Examples of the compounds of Formula I include several compounds comprising two carbazol groups linked by together via the N atoms of their respective carbazol moieties, wherein the linking group correspond to –Q1-L-Q1- of the present invention.  See the second compounds on page 25, the third compound on page 26, and the two compounds on page 27.  Additionally, these four compounds each comprise either an aroyl groups or a heteroaroyl group on each carbazol moiety, corresponding to the Z1 substituents of the present invention.  In the compound of Formula I, disclosed moieties for R2 [corresponding to R14 of the present invention] include phenyl, naphthyl, coumarinyl or heteroaryl, each of which may be optionally substituted.  See paragraph [0022].  However, in the four exemplified compounds comprising two carbazol groups linked by together via the N atoms of their respective carbazol moieties, R2 is exemplified as either methyl or substituted alkyl, not aryl or heteroaryl (e.g. phenyl, naphthyl, coumarinyl or heteroaryl) as in the compounds of the present invention.
The compounds of the Formula I can be used as photoinitiators for the photopolymerization of ethylenically unsaturated compounds or of mixtures which comprise such compounds.  See paragraph [0096].  The photopolymerizable compositions generally comprise 0.005 to 25% by weight, preferably 0.01 to 20% by weight, in particular 0.01 to 5% by weight of the photoinitiator.  See paragraph [0393].  
It would have been obvious to one skilled in the requite art to select any one of phenyl, naphthyl, coumarinyl or heteroaryl as the R2 group of Formula I of Matsumoto (corresponding to R14 of the present invention) in the exemplified compounds comprising two carbazol groups linked by together via the N atoms of their respective carbazol moieties, thereby arriving at the compounds of Formula (III) of the present invention, because it is taught that each one of phenyl, naphthyl, coumarinyl and heteroaryl are art-recognized alternatives for alkyl or substituted alkyl as the R2 group in the compounds of Formula I having two oxime ester groups as substituents on a polyaromatic systems, which particularly fill the need for highly reactive, easy to prepare and easy to handle photoinitiators.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
2/25/21